DISMISS; and Opinion Filed November 2, 2015.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00852-CV

      PAYSON PETROLEUM, INC. AND MATTHEW CARL GRIFFIN, Appellants
                                  V.
          J. MICHAEL WHEELER AND JMW BROWN #1, LLC, Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-06306

                            MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Fillmore and Stoddart
                                  Opinion by Justice Fillmore
       Before the Court is the parties’ joint motion to dismiss. The parties have informed the

Court that they have settled their differences. Accordingly, we grant the parties’ motion and

dismiss the appeal and cross-appeal. See TEX. R. APP. P. 42.1(a).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE

140852F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

PAYSON PETROLEUM, INC. AND                         On Appeal from the 192nd Judicial District
MATTHEW CARL GRIFFIN, Appellants                   Court, Dallas County, Texas.
                                                   Trial Court Cause No. DC-12-06306.
No. 05-14-00852-CV         V.                      Opinion delivered by Justice Fillmore.
                                                   Chief Justice Wright and Justice Stoddart
J. MICHAEL WHEELER AND                             participating.
JMW BROWN #1, LLC, Appellees

     In accordance with this Court’s opinion of this date, the appeal and cross-appeal are
DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 2nd day of November, 2015.




                                             –2–